DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/18/2021 has been entered.

 
Status of Claims
Claims 1-15 are currently pending.
Claims 6, 8-13 are withdrawn from consideration.
Claims 1-5, 7 and 14-15 are currently rejected.

Response to Arguments
Applicant’s arguments in Applicant’s responses filed 08/18/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the claims stand rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
3. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations is:
“image generation module” in line 9 of claim 1.
A review of the specification (references to the citation of the instant specification has been made using U.S. PG version) shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-5, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kemp, N, J. US 20140240713, hereafter referred to as “Kemp”.

Regarding claim 1, Kemp teaches a system for providing a perspective for a virtual image (see paragraphs 7-9 for the system combining imaging devices with three dimensional shape sensing devices), comprising: 
an intraoperative imaging system having a transducer (see intravascular ultrasound (IVUS) of paragraph 32) configured to generate an image data set for a region (see paragraph 42 for imaging an area of interest using an IVUS); 
a shape sensing enabled device (see paragraph 50 for the shape sensing device 10) which includes at least one optical shape sensing fiber (see paragraph 50 for the optical fiber 20) and configured to have at least a portion of the shape sensing enabled device positioned relative to the region (see paragraph 31 stating that “The three dimensional image is reconstructed based on the position (e.g., shape sensing data) of the catheter inside the vessel” meaning the shape sensing is positioned in a region of interest of the vessel being examined), 
the shape sensing enabled device (see paragraph 50 for the shape sensing device 10) having a coordinate system (frame or coordinate of the shape sensing described in paragraphs 59 and 81) registered with a coordinate system of the intraoperative imaging system (see paragraph 82-83 for the co-registration of the IVUS image frame and shape sensing data frame); and 
an image generation module (see processor in paragraph 79),
wherein the image generation module (see processor in paragraph 79) is configured to determine a vantage point (computed three-dimensional position of the shape sensing device as described in paragraph 81) relative to the shape sensing enabled device based on shape sensing information obtained from the at least one optical fiber (paragraph 82 describes tagging shape sensing frames or local coordinates for each segment of the shape sensing device respective of their locations as they are catheterized through the vessel and correlated to the IVUS image. Paragraph 68 discloses the conditions for determining three dimensional position data of the shape sensing device so that an specified or individually rendered frame of the shape sensing data comprises the recited vantage point of the instant application), and 
wherein the image generation module (see processor in paragraph 79) is further configured to render from the vantage point determined by the shape sensing information obtained from the at least one optical fiber (see determination of the shape sensing position data in paragraph 68), a virtual image of at least a portion of the region using the image data set (see paragraphs 83-84 and fig. 2 for the rendered co-registration image of the vessel).

Regarding claim 2, Kemp further teaches wherein the virtual image includes at least one of: a forward-looking image (see paragraph 32 for the forward-looking IVUS). 

Regarding claim 3, Kemp teaches that the virtual image includes one or more two-dimensional image slices (see paragraph 80 for the cross-sectional images corresponding to slices of a vessel).
Regarding claim 4, Kemp further teaches that the intraoperative imaging system includes an ultrasonic imaging system (see paragraph 32) and the transducer includes one or more ultrasonic transducers internally disposed within or externally mounted on a subject to be imaged (see paragraphs 42-43 for description of the transducers disposed at the tip of the a flexible driveshaft inside a plastic sheath for insertion into a vessel). 

Regarding claim 5, Kemp teaches a registration module (see paragraph 82 for the co-registration processor) for registering the coordinate system of the shape sensing enabled device with the coordinate system of the intraoperative imaging system (see paragraphs 82-83), and including a transform configured to transform the image data set to the virtual image (see paragraphs ). 
79-80 for the use of data acquisition circuit of the processor to transform the acquired image data into rendered image data).

see paragraph 82 for the correlation of shape sensing data to the IVUS image data) 

Regarding claim 14, Kemp teaches a method for virtual imaging (see paragraphs 7-9 for the method combining imaging devices with three dimensional shape sensing devices), comprising: 
imaging a region of a subject with an intraoperative imaging system to generate an image data set for the region (see paragraph 42 for imaging an area of interest using an IVUS); 
positioning at least a portion of a shape sensing enabled device which includes at least one optical shape sensing fiber relative to the region (see paragraph 31 stating that “The three dimensional image is reconstructed based on the position (e.g., shape sensing data) of the catheter inside the vessel” meaning the shape sensing is positioned in a region of interest of the vessel being examined); 
registering a coordinate system of the shape sensing enabled device with a coordinate system of the intraoperative imaging system (see paragraph 82-83 for the co-registration of the IVUS image frame and shape sensing data frame);
determining a vantage point (computed three-dimensional position of the shape sensing device as described in paragraph 81) relative to the shape sensing enabled device based on shape sensing information obtained from the at least one optical fiber (paragraph 82 describes tagging shape sensing frames or local coordinates for each segment of the shape sensing device respective of their locations as they are catheterized through the vessel and correlated to the IVUS image. Paragraph 68 discloses the conditions for determining three dimensional position data of the shape sensing device so that an specified or individually rendered frame of the shape sensing data comprises the recited vantage point of the instant application), and 
generating from the vantage point (computed three-dimensional position of the shape sensing device as described in paragraph 81) determined by the shape sensing information obtained from the at least one optical fiber (see determination of the shape sensing position data in paragraph 68), a virtual image of at least a portion of the region using the image data set (see paragraphs 83-84 and fig. 2 for the rendered co-registration image of the vessel).

Regarding claim 15, Kemp further teaches wherein generating a virtual image includes generating the virtual image including a forward-looking image (see paragraph 32 for the forward-looking IVUS). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                              

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793